           Case 1:21-cv-01697-CM Document 20 Filed 04/10/21 Page 1 of 2



                                                                                           April 12, 2021
                                                                                         Brandon Ogbolu
                                                                                    1500 Bay Road #1110
                                                                                   Miami Beach, FL 33139

Honorable Colleen McMahon
Chief United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


Re: Your reference to McCollum v. City of New York; Case No. 21-CV-1697 (CM)

Your honor,

        I had the opportunity to review the McCollum v. City of New York case where the individual with

Asperger syndrome was charged with criminal conduct. This individual argued that he should have been

hospitalized instead of arrested since the crime was born out of his obsessive tendencies related to Asperger

syndrome. The court found that his complaint is not cognizable as a discrimination claim under ADA or

the Rehabilitation Act as he did not show that 1) he was treated differently than others who committed

criminal conduct and 2) the disparate treatment occurred because of his mental illness. Before it slips my

mind, I would like to state that I did not engage in criminal conduct. To prevent any prejudice, I would only

hope that I am not compared with someone who engaged in criminal conduct.

        Second, I edited the newest complaint per your suggestions, but I want to be clear that Defendants

treated me differently due to my Asperger syndrome. This is a stance I’ve maintained since the first

complaint where I stated: “Defendants exploited Plaintiff’s unawareness of the full implications of his

Asperger syndrome in bearing witness to, covering up, and ignoring Plaintiff’s numerous escalations

regarding what he perceived as fraudulent and negligent practices as a borrower of Columbia University.”

Defendants had all indication that I likely suffered from a psychological condition like Asperger syndrome.

And for years, I was ignored and manipulated by them. While the erroneous tax reporting may seem trivial,

Defendants knew or should have known that it would exacerbate my Asperger syndrome (given prior

indications). And yet, they engaged in said behavior anyways after I had just told them that my Asperger


                                                     1
           Case 1:21-cv-01697-CM Document 20 Filed 04/10/21 Page 2 of 2



syndrome causes me to ruminate and obsess over things. This is an argument about disparate treatment. If

any of this is unclear in the amended complaint, please let me know, and I would be happy to correct it. I

want to make sure this point is crystal clear.


Respectfully,

/s/ Brandon Ogbolu
Brandon Ogbolu (Plaintiff)
1500 Bay Road #1110
Miami Beach, Florida 33139
Email: Beo2106@protonmail.com
Telephone: (917) 831-9077




                                                    2
